DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (e.g. paragraph 03) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“detecting unit” and “image processing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 7, 9-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,138,179 to Baba et al. (herein after “Baba”) in view of the article “Scanning Electron Microscope” acquired from Wikipedia (herein after “SEM”).

As to claim 1, Baba discloses an image processing device, wherein pattern brightness and a pattern area are extracted as image feature values from an image of a concave pattern obtained by a Fig. 3, abstract, column 2, line 6 – column 3, line 19, column 4, lines 13-24, wherein the concave pattern of a luminous ring (23) is imaged using a high magnification camera (i.e. microscope) from which pattern brightness/luminance of the luminous ring and diameter (real and outer) of the ring represent the “pattern area extracted as image feature values”, are extracted), and 
a growth amount index of crystal growth in the pattern is calculated by using the pattern brightness and the pattern area which are extracted (Figs. 6, 7; column 5, line 54 – column 6, line 64, wherein crystal growth is calculated based using the real and outer diameters/areas determined based on ring luminance).
Baba does not disclose expressly obtaining the image of the concave pattern, luminous ring, using a charged particle beam microscope.
SEM discloses using a scanning electron microscope, corresponding to a charged particle microscope, for capturing high magnification images of crystals (see pages 1-3 and 18).
Baba & SEM are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a charged particle microscope to acquire high magnification images, as taught by SEM, with the image processing device disclosed by Baba.
The suggestion/motivation for doing so would have been to provide high magnification images with high resolutions (SEM, pages 1-3).
	Further, SEM's known technique of using a charged particle microscope to acquire high magnification images would have been recognized by one skilled in the art as applicable to the "base" process of Baba and the results would have been predictable.
Therefore, it would have been obvious to combine Baba with SEM to obtain the invention as specified in claim 1.

As to claim 3, the combination of Baba and SEM discloses t28he image processing device according to claim 1, wherein a pattern shape is extracted from the image of the pattern as the image feature value (Fig. 3, abstract, column 2, line 6 – column 3, line 19, column 4, lines 13-24, wherein the diameter (real and outer) of the ring represent the “pattern area extracted as image feature values” and corresponds to a pattern shape extracted).

As to claim 6, the combination of Baba and SEM discloses the image processing device according to claim 3, wherein a normality index of the crystal growth in the pattern is calculated by using a plurality of the image feature values 29extracted from the image (Figs. 6, 7; column 5, line 54 – column 6, line 64, wherein a normality of crystal growth is calculated based using the real and outer diameters/areas determined based on ring luminance extracted from the image).

As to claim 7, the combination of Baba and SEM discloses the image processing device according to claim 6, wherein depending on whether brightness inside the pattern is lower or higher than brightness outside the pattern, the image feature values for calculating the growth amount index and the normality index are changed (Figs. 6, 7; column 5, line 54 – column 6, line 64, wherein a normality of crystal growth and growth amount index are calculated based using the real and outer diameters/areas, determined based on ring luminance extracted from the image, and increase (Fig. 6) or decrease (Fig. 7) based on the change/difference in diameter values indicating that the brightness/luminance of the pattern is change and thus lower or higher than luminance outside the pattern).

As to claims 9-12, please refer to the rejections of claims 1, 3, 6 and 7, respectively, above.


As to claim 13, Baba discloses a charged particle microscope comprising: 
a detecting unit (Fig. 1, element 38) configured 
an image processing unit (Fig. 1, elements 40-64) configured to process an image of a concave pattern on a surface of a crystal which is obtained from a detection signal of the detecting unit (Fig. 3, abstract, column 2, line 6 – column 3, line 19, column 4, lines 13-24, wherein the concave pattern of a luminous ring (23) is imaged using a high magnification camera (i.e. microscope) from which pattern brightness/luminance of the luminous ring and diameter (real and outer) of the ring represent the “pattern area extracted as image feature values”, are extracted), 
wherein the image processing unit is configured to extract pattern brightness and a pattern area as image feature values from the image, and calculate a growth amount index of crystal growth of the pattern by using the pattern brightness and the pattern area which are extracted (Figs. 6, 7; column 5, line 54 – column 6, line 64, wherein crystal growth is calculated based using the real and outer diameters/areas determined based on ring luminance). 
Baba does not disclose expressly to detect a secondary charged particle obtained from a crystal after the crystal is irradiated with a charged particle for use in obtaining the image of the concave pattern (i.e. luminous ring).
SEM discloses using a scanning electron microscope, corresponding to a charged particle microscope, for capturing high magnification images of crystals by detecting a secondary see pages 1-3 and 18).
Baba & SEM are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a charged particle microscope to acquire high magnification images, as taught by SEM, with the image processing device disclosed by Baba.
The suggestion/motivation for doing so would have been to provide high magnification images with high resolutions (SEM, pages 1-3).
	Further, SEM's known technique of using a charged particle microscope to acquire high magnification images would have been recognized by one skilled in the art as applicable to the "base" process of Baba and the results would have been predictable.
Therefore, it would have been obvious to combine Baba with SEM to obtain the invention as specified in claim 13.

As to claims 15, 18 and 19, please refer to the rejections of claims 3, 6 and 7, respectively, above.

Allowable Subject Matter
Claims 14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON W CARTER/            Primary Examiner, Art Unit 2665